Citation Nr: 0824748	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome/acute myelogenous leukemia (MDS/AML) as secondary to 
herbicide (Agent Orange) exposure for the purpose of accrued 
benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
April 1969; he died in September 2005.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.  The appellant 
testified before the undersigned Veterans Law Judge in June 
2007; a transcript of that hearing is associated with the 
claims folder.  The appeal before the Board today was 
remanded in November 2007 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.


FINDINGS OF FACT

1.  The veteran died in September 2005.  His death 
certificate lists his immediate cause of death as adult 
respiratory distress syndrome, due to or as a consequence of 
diffuse alveolar hemorrhage, due to or as a consequence of 
AML.  

2.  The veteran served in the Republic of Vietnam; herbicide 
exposure is therefore presumed.

3.  The competent evidence of record is at the very least in 
equipoise as to the issue of whether the veteran's AML is the 
result of herbicide exposure.

4.  The veteran's death is causally related to his period of 
active service.

5.  The veteran filed a claim for service connection for 
MDS/AML that was received by the RO on September 1, 2005; 
evidence of record at the time of the veteran's death in 
September 2005 failed to show that he had a current diagnosis 
of MDS/AML that was related to his active military service, 
including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 
1312, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).

2.  The criteria for entitlement to accrued benefits based on 
the veteran's pending claim of service connection for MDS/AML 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  An October 2005 
letter expressly told the appellant to provide any relevant 
evidence in her possession.  See Pelegrini II, 18 Vet App. at 
120.  

With respect to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board notes that it is granting the entire benefit sought on 
appeal has been granted.  Thus, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the VCAA.  Regarding her accrued benefits claim, the Board 
has carefully reviewed the claims folder and finds that an 
October 2005 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the October 2005 letter advised the appellant 
what information and evidence was needed to substantiate her 
accrued benefits claim decided herein.  This letter also 
advised her of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  The Board notes that the 
October 2005 letter was sent to the appellant prior to the 
December 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained in greater detail below, the outcome of 
an accrued-benefits claim hinges on the application of the 
law to evidence which was in the file at the time of the 
veteran's death.  Seeing as no additional evidence may be 
added to the file, no evidentiary development is necessary 
and VA need not discuss whether there has been compliance 
with the duty to assist provisions.  

Analysis

The veteran served in the Army from February 1966 to April 
1969; he died in September 2005.  Less than one month before 
his death, the RO received a claim from the veteran 
requesting entitlement to service connection for MDS/AML.  
Unfortunately, he expired prior to its adjudication.  In 
October 2005, the appellant, his widow, filed a claim for 
dependency and indemnity compensation (DIC) for service-
connected death benefits as well as a claim for accrued 
benefits related to the veteran's pending September 2005 
claim.  The RO denied these claims and they are now on appeal 
before the Board.

I. Cause of Death

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

At the time of the veteran's death he was service-connected 
for type II diabetes mellitus, 20 percent disabling, and 
residuals of a fracture of the right distal tibia and fibula, 
10 percent disabling.  The immediate cause of death listed on 
his death certificate is adult respiratory distress syndrome, 
due to or as a consequence of diffuse alveolar hemorrhage, 
due to or as a consequence of AML.  The underlying cause of 
the veteran's death is therefore AML.

Statements and testimony received since October 2005 reflect 
the appellant's assertion that the veteran's AML was related 
to his military service.  Specifically, the appellant 
contends that the veteran developed AML as a result of 
exposure to herbicides while serving in Vietnam.  As such, 
she feels that she is entitled to service connection for the 
cause of the veteran's death.  Alternatively, the appellant 
asserts that service connection is warranted for the cause of 
the veteran's death because his service-connected type II 
diabetes mellitus was a contributory cause of death.

The appellant testified at a June 2007 Board hearing that she 
and the veteran met another veteran with MDS who informed 
them that his private physician believed that there was a 
connection between herbicide exposure and the development of 
MDS.  Hearing Transcript, pp. 4-5.  The appellant indicated 
that this physician has apparently researched this issue and 
determined that there is a connection.  Id.  Additionally, 
she testified that the veteran's physicians at Emory told her 
that the veteran's MDS, which records show as the pre-cursor 
to his AML, was due to "environmental causes," such as 
herbicides or pesticides.  Id. at 7.  Since the veteran was 
not exposed to herbicides or pesticides following his service 
in Vietnam, it was her opinion that his MDS, and therefore 
his AML, was a result of herbicide exposure while serving in 
Vietnam.

Initially, the Board observes that the veteran is presumed to 
have been exposed to an herbicide agent as he served between 
January 9, 1962, and May 7, 1975, and his service separation 
record reflects that such service included service in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313(a) 
(2007).  According to VA law and regulations, certain 
diseases are presumed to be service-related as due to 
herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  Neither MDS nor AML are among the diseases listed in 
38 C.F.R. § 3.309(e) warranting presumptive service 
connection.  Nevertheless, in Combee v. Brown, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  As 
such, the Board must consider whether the competent evidence 
of record indicates that the veteran's underlying cause of 
death, AML, is the result of active military service, 
including herbicide exposure, under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, a claim for service connection requires competent 
evidence of (1) a current disability; (2) proof as to 
incurrence or aggravation of an event, disease, or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and (3) competent evidence as to a 
nexus between the in-service injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Layno v. Brown, 6 Vet. App. 465 (1994).  In the 
present case, the Board's focus is on the third element of 
service connection as there is competent evidence of a 
current disability (AML/MDS) and an in-service event 
(herbicide exposure).

The Board observes that the appellant is not competent to 
provide evidence regarding whether the veteran's MDS and AML 
are related to his military service, including herbicide 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the appellant's lay statements regarding the 
opinion of the veteran's doctors at Emory as to the 
relationship between MDS, AML and herbicide exposure cannot 
be accepted as competent medical evidence establishing a 
nexus opinion.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(the appellant's account of what health care providers 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence).  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified to offer 
medical diagnoses, statements, or opinions).  

Regarding the competent medical evidence of record pertaining 
to a nexus, an April 2008 VA report states that it would be 
speculation to relate the veteran's MDS and AML to Agent 
Orange exposure as there is no evidence in the literature 
supporting a causal relationship.  Conversely, the appellant 
submitted a February 2008 private medical opinion from one of 
the veteran's treating physicians at the Hematology and 
Leukemia Clinic at the Winship Cancer Institute (Emory 
University).  Dr. Heffner, Jr., confirmed that the veteran 
had been diagnosed with a high-grade MDS in July 2005, and 
that such disease rapidly progressed and evolved into AML by 
August 2005; he also noted that the veteran had reported 
exposure to Agent Orange during his military service in 
Vietnam.  Dr. Heffner, Jr., then stated that although "we do 
not have an etiology for most cases of myelodysplastic 
syndrome, it is at least as likely as not that [the 
veteran's] disease could have been caused by Agent Orange" 
(emphasis added).  

In light of Dr. Heffner, Jr.'s medical opinion, the Board is 
of the opinion that there exists an approximate balance 
regarding the issue of whether the veteran's AML is related 
to in-service herbicide exposure.  In this regard, the 
evidence of record contains a positive competent medical 
opinion.  Although not strongly supported by an accompanying 
rationale, the Board notes that there is no negative medical 
opinion to contradict Dr. Heffner, Jr.'s opinion.  The 
February 2008 VA reviewing physician concluded that he was 
unable to provide an opinion as to the etiology of the 
veteran's AML and MDS.  Under these circumstances, the Board 
finds that, at the very least, there is an approximate 
balance regarding the issue of whether a nexus exists between 
the veteran's underlying cause of death, AML, and his active 
military service.  Granting the benefit of the doubt to the 
appellant, service connection for the cause of the veteran's 
death is therefore warranted.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II. Accrued Benefits

At the time of his death, the veteran had a pending claim of 
entitlement to service connection for MDS/AML, received 
September 1, 2005.  He claimed his MDS/AML was due to 
herbicide exposure during his active military service.  The 
Board acknowledges that for the purposes of the appellant's 
claim of service connection for the cause of the veteran's 
death, the competent evidence of record demonstrates that 
MDS/AML is related to the veteran's military service.  
However, for reasons discussed in more detail below, service 
connection for MDS/AML for accrued benefits purposes is not 
warranted.  

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  Hayes v. Brown, 4 Vet. App. 353 (1993); 38 C.F.R. § 
3.1000(d)(4).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued benefits 
so that a veteran's survivor may receive the full amount of 
an award for accrued benefits.  See The Veterans Benefits Act 
of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  This amendment is applicable only with respect to 
deaths occurring on or after December 16, 2003; thus, it is 
applicable in the present case.  Although the appellant was 
not provided specific notice of this change in law, the Board 
notes that such error is not prejudicial as it is denying her 
claim for accrued benefits.  The issue of whether the 
appellant would be entitled to a larger accrued benefits 
award based on the change in law is therefore moot.  

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  

At the time of the veteran's death, no competent medical 
evidence had been submitted indicating that the veteran had a 
current diagnosis of MDS or AML.  Rather, the only evidence 
of a diagnosis in the claims folder at the time of his death 
consisted of the veteran's own lay statements.  
Unfortunately, such statements can not be considered 
competent evidence of a current disability.  See Espiritu, 
supra.  As there is no indication that the veteran was being 
treated for this disability at a VA facility, nor is there 
any evidence that any missing service treatment records might 
show a diagnosis of MDS or AML, the Board concludes that the 
competent evidence of record at the time of the veteran's 
death failed to show a diagnosis of a current disability.  
Under such circumstances, service connection for MDS/AML is 
not warranted and the appellant's claim of entitlement to 
service connection for MDS/AML for the benefit of accrued 
benefits purposes must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As the veteran did not have any further claims pending at the 
time of his death, there is no other basis for entitlement to 
accrued benefits.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  The 
appellant's appeal for accrued benefits must be denied.  




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to service connection for AML as secondary to 
herbicide exposure for the purpose of accrued benefits is 
denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


